      Case 1:19-cv-10645-DLC Document 26 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MAMA K. JAMMEH,                         :
                                         :
                          Plaintiff,     :           19cv10645 (DLC)
                 -v-                     :
                                         :                 ORDER
 THE CITY OF NEW YORK; THE NEW YORK      :
 CITY DEPARTMENT OF CORRECTION;          :
 COMMISSIONER CYNTHIA BRANN; CORRECTION :
 OFFICER DIEDRE MARSHALL; CORRECTION     :
 OFFICERS “JANE DOES #1-5”; and          :
 CORRECTION OFFICERS AS YET              :
 UNIDENTIFIED IN THEIR OFFICIAL AND      :
 INDIVIDUAL CAPACITIES,                  :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This case was filed on November 17, 2019.        On March 18,

2020, a telephonic pretrial conference was held.         At that

conference, the Court granted the defendants’ unopposed January

29, 2020 partial motion to dismiss the complaint, which left

Correction Officer Diedre Marshall as the sole remaining

defendant in this action.     At the March 18 conference, the

parties also informed the Court that the plaintiff had not yet

served any of the defendants, including Marshall, in violation

of Rule 4(m), Fed. R. Civ. P., which provides that a plaintiff

has 90 days to serve the complaint, or an action must be

dismissed.
         Case 1:19-cv-10645-DLC Document 26 Filed 04/20/20 Page 2 of 2



     On April 1, the defendants moved to dismiss the remaining

claims against Marshall for insufficient service of process,

pursuant to Rule 12(b)(5), Fed. R. Civ. P.          The same day, the

plaintiff was ordered to file any opposition to this motion by

April 17.     The plaintiff has filed no such motion.         To date, the

plaintiff has neither requested issuance of a summons, nor filed

proof of service on the docket.         Accordingly, it is hereby

     ORDERED that the defendants’ unopposed April 1 motion to

dismiss is granted.       The Clerk of Court shall close this case.



Dated:       New York, New York
             April 20, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
